EXHIBIT ENTERPRISE PRODUCTS GP, LLC RECAST OF EXHIBIT 99.1 FROM CURRENT REPORT ON FORM 8-K DATED NOVEMBER, 16, 2009 TABLE OF CONTENTS Unaudited Supplemental Condensed Consolidated Balance Sheet at September 30, 2009 2 Notes to Unaudited Supplemental Condensed Consolidated Balance Sheet: 1.Company Organization and Basis of Presentation 3 2.General Accounting Matters 5 3.Accounting for Equity Awards 7 4.Derivative Instruments, Hedging Activities and Fair Value Measurements 11 5.Inventories 18 6.Property, Plant and Equipment 19 7.Investments in Unconsolidated Affiliates 20 8.Business Combinations 20 9.Intangible Assets and Goodwill 21 10.Debt Obligations 22 11.Equity 25 12.Business Segments 26 13.Related Party Transactions 26 14.Commitments and Contingencies 29 15.Significant Risks and Uncertainties 33 16.Subsequent Events 34 1 ENTERPRISE PRODUCTS GP, LLC UNAUDITED SUPPLEMENTAL CONDENSED CONSOLIDATED BALANCE SHEET AT SEPTEMBER 30, 2009 (Dollars in millions) ASSETS Current assets: Cash and cash equivalents $ 77.4 Restricted cash 102.8 Accounts and notes receivable – trade, net of allowance for doubtful accountsof $17.0 2,579.6 Accounts receivable – related parties 9.6 Inventories (see Note 5) 1,220.6 Derivative assets (see Note 4) 199.5 Prepaid and other current assets 168.0 Total current assets 4,357.5 Property, plant and equipment, net 17,297.0 Investments in unconsolidated affiliates 899.3 Intangible assets, net of accumulated amortization of $765.6 1,093.2 Goodwill 2,018.3 Deferred tax asset 1.1 Other assets 264.9 Total assets $ 25,931.3 LIABILITIES AND EQUITY Current liabilities: Accounts payable – trade $ 399.7 Accounts payable – related parties 44.2 Accrued product payables 2,657.4 Accrued interest payable 163.1 Other accrued expenses 55.1 Derivative liabilities (see Note 4) 264.6 Other current liabilities 263.5 Total current liabilities 3,847.6 Long-term debt: (see Note 10) Senior debt obligations – principal 10,404.0 Junior subordinated notes – principal 1,532.7 Other 62.5 Total long-term debt 11,999.2 Deferred tax liabilities 69.6 Other long-term liabilities 151.2 Commitments and contingencies Equity: (see Note 11) Member’s interest 540.0 Accumulated other comprehensive loss (1.4 ) Total member’s equity 538.6 Noncontrolling interest 9,325.1 Total equity 9,863.7 Total liabilities and equity $ 25,931.3 See Notes to Unaudited Supplemental Condensed Consolidated Balance Sheet. 2 ENTERPRISE PRODUCTS GP, LLC NOTES TO UNAUDITED SUPPLEMENTAL CONDENSED CONSOLIDATED BALANCE SHEET Except per unit amounts, or as noted within the context of each footnote disclosure, the dollar amounts presented in the tabular data within these footnote disclosures are stated in millions of dollars. Note 1.Company Organization and Basis of Presentation Company Organization Enterprise Products GP, LLC is a Delaware limited liability company that was formed in April 1998 to become the general partner of Enterprise Products Partners L.P.The business purpose of Enterprise Products GP, LLC is to manage the affairs and operations of Enterprise Products Partners L.P.At September 30, 2009, Enterprise GP Holdings L.P. owned 100% of the membership interests of Enterprise Products GP, LLC. Unless the context requires otherwise, references to “we,” “us,” “our” or “the Company” are intended to mean and include the business and operations of Enterprise Products GP, LLC, as well as its consolidated subsidiaries, which include Enterprise Products Partners L.P. and its consolidated subsidiaries. References to “Enterprise Products Partners” mean the business and operations of Enterprise Products Partners L.P. and its consolidated subsidiaries, which now includes TEPPCO Partners, L.P. and its general partner.Enterprise Products Partners is a publicly traded Delaware limited partnership, the registered common units of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “EPD.”References to “EPGP” mean Enterprise Products GP, LLC, individually as the general partner of Enterprise Products Partners, and not on a consolidated basis.Enterprise Products Partners has no business activities outside those conducted by its operating subsidiary, Enterprise Products Operating LLC (“EPO”).Enterprise Products Partners and EPO were formed to acquire, own and operate certain natural gas liquids (“NGLs”) related businesses of EPCO, Inc. References to “Enterprise GP Holdings” mean the business and operations of Enterprise GP Holdings L.P. and its consolidated subsidiaries.Enterprise GP Holdings is a publicly traded Delaware limited partnership, the registered units of which are listed on the NYSE under the ticker symbol “EPE.”References to “EPE Holdings” mean EPE Holdings, LLC, which is the general partner of Enterprise GP Holdings. References to “TEPPCO” and “TEPPCO GP” mean TEPPCO Partners, L.P. and Texas Eastern Products Pipeline Company, LLC (which is the general partner of TEPPCO), respectively, prior to their mergers with subsidiaries of Enterprise Products Partners.On October 26, 2009, Enterprise Products Partners completed its mergers with TEPPCO and TEPPCO GP (such related mergers referred to herein individually and together as the “TEPPCO Merger”).See Note 16 for additional information regarding the TEPPCO Merger. References to “Energy Transfer Equity” mean the business and operations of Energy Transfer
